Scott, Judge,
delivered the opinion of the court.
The court in its discretion properly refused a continuance on the affidavit filed. The witness was late of this state, was in another state, and there was a “ probability” that he would return.
As none of the defences set up in the answer were proved, it was a matter of indifference whether the note was endorsed to the plaintiff for value or not. If the note had been given to her, she might have sustained this action.
It is no defence to an action on a note against a secixrity that the security reqxxested the payee to sxxe the priixcipal *255and he refused. Under the statute there should have been notice in writing. Moreover, this court has held that an endorser of a note negotiable is not á surety within the contemplation of the act concerning securities.
There was nothing about which to make an argument to the jury, and the court very properly limited the time to counsel for addressing them. This is matter in the discretion of the court and will not be controlled here.
Judgment affirmed with ten per cent, damages.
The other judges concur.